DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application, Amendments, And/Or Claims
The Applicants amendments/remarks received 7/30/2021 are acknowledged.  Claims 1, 4, 6, 8-14 and 17-19 are amended; claim 2 is canceled; claim 20 is new; claims 1 and 3-20 are pending; claims 4-7 and 11-19 are withdrawn; claims 1, 3, 8-10 and 20 have been examined on the merits.

Information Disclosure Statement
The information disclosure statement submitted on 7/30/2021 has been considered by the examiner.

Claim Objections
The objection to claim 10, as set forth at p. 2 of the previous Office Action, for repeating “Mucor subtilissimus” in the list of species, is withdrawn in view of the amendment of the claim.
The objection to claim 10, as set forth at p. 3 of the previous Office Action, for the spelling of “Botryotinia fuckeliana”, is withdrawn in view of the amendment of the claim.

Claims 9 and 10 are objected to because of the following informalities:  
Claim 9 misspells the microorganism genus “Actinomucor” as “Actinotmucor”.  Appropriate correction is required.
Claim 10 misspells the species “Mucor circinelloides f. circinelloides” as “Mucor circinelioides f. circinelloides”.  Appropriate correction is required.

Response to Arguments
Applicant has replaced the misspelled microorganism genus “Actinotnucor” with another misspelling – “Actinotmucor” in claim 9.  The correct genus name is “Actinomucor”.  Appropriate correction is required.

Applicant has replaced the misspelled microorganism genus “Mucor circinelioides f. cirinelloides” with another misspelling – “Mucor circinelioides f. circinelloides” in claim 10.  The correct genus name is “Mucor circinelloides f. circinelloides”.  Appropriate correction is required.

Claim Rejections - 35 USC §§ 101 & 112
The rejection of claims 1-3 and 8-10 under 35 U.S.C. §§ 101 and 112(b), as set forth at pp. 3-4 of the previous Office Action, is moot regarding claim 2 due to cancelation of the claim and is withdrawn regarding the remaining claims in view of the amendment of the claims.

Claim Rejections - 35 USC § 112
The rejection of claims 1-3 and 8-10 under 35 U.S.C. § 112(b) regarding the abbreviations for “GDH” and “SDS-PAGE”, as set forth at p. 4 of the previous Office Action, is moot regarding claim 2 due to cancelation of the claim and is withdrawn regarding the remaining claims in view of the amendment of the claims.

Claims 1-3 and 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Abbreviations of materials recited in the claims renders the claim indefinite.  Abbreviation “FAD” recited in claim 1 should be spelled out upon its first occurrence.  Appropriate correction is required.

Response to Arguments
Applicant argues that the recited abbreviations have been fully defined upon their first occurrence (p. 9).  Applicant’s argument is persuasive for the abbreviations “GDH” and “SDS-PAGE” but unpersuasive for the abbreviation “FAD” which has NOT been fully defined upon the first occurrence; hence, the rejection is maintained for the abbreviation “FAD”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The rejection of claims 1 and 8-10 under 35 U.S.C. 102(a)(2) over Satake et al., 2015 (cite A28, IDS, 11/19/2019; herein “Satake”) as set forth at pp. 5-8 of the previous Office Action, is withdrawn in view of the amendment of the claims.
The rejection of claims 1 and 8-10 under 35 U.S.C. 102(a)(1) and 102(a)(2) over Tajima et al., US 2014/0287445 (US Patent document cite A4, IDS, 11/19/2019; herein “Tajima”) as set forth at pp. 8-10 of the previous Office Action, is withdrawn in view of the amendment of the claims.
The rejection of claims 1 and 8-10 under 35 U.S.C. 102(a)(1) and 102(a)(2) over Sumida et al., US 2014/0287478 (cite A, PTO-892, 2/1/2021; herein “Sumida”) as set forth at pp. 10-13 of the previous Office Action, is withdrawn in view of the amendment of the claims.
The rejection of claims 1 and 8-10 under 35 U.S.C. 102(a)(1) and 102(a)(2) over Duefel et al., US 2015/0064733 (cite B, PTO-892, 2/1/2021; herein “Duefel”) as set forth at pp. 13-15 of the previous Office Action, is withdrawn in view of the amendment of the claims.

Claim Rejections - 35 USC § 103
The rejection of claims 1-3 and 8-10 under 35 U.S.C. § 103(a) over Satake as set forth at pp. 15-17 of the previous Office Action, is moot regarding claim 2 due to cancelation of the claim and is withdrawn regarding the remaining claims in view of the amendment of the claims.
The rejection of claims 1-3 and 8-10 under 35 U.S.C. § 103(a) over Sumida as set forth at pp. 17-18 of the previous Office Action, is moot regarding claim 2 due to cancelation of the claim and is withdrawn regarding the remaining claims in view of the amendment of the claims.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 

Claims 1, 3, 8-10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Duefel et al., US 2015/0064733 (cite B, PTO-892, 2/1/2021; herein “Duefel”) in view of Guttman et al., US 2019/0002949 (cite A, attached PTO-892; herein “Guttman”) and in light of Bak, 1967a (cite U, attached PTO-892; herein “Bak II”) and Bak, 1967b (cite V, attached PTO-892; herein “Bak III”).
Duefel teaches flavin adenine dinucleotide (FAD) binding glucose dehydrogenases (FAD-GDH) derived from Aspergillus oryzae (Abst.) for use in blood glucose devices [0085-99] which can be for continuous monitoring [0098] wherein the FAD-GDH is not a membrane bound protein (i.e. the FAD-GDH is secreted into the culture media [0024], [0136] and is in solution [0102], [0137]), wherein the FAD-GDH exhibits high thermostability as evidenced by the FAD-GDH retaining 79% of activity after heat treatment for 8 days at 80 °C under dry conditions ([0166], [0170]), wherein the FAD-GDH exhibits high substrate specificity as evidenced by a reactivity toward maltose of <0.5% [0059], wherein the FAD-GDH has a molecular weight of about 76 kDa (Example 4, [0148-152], Table 2), wherein the microorganism from which the FAD-GDH is derived is Aspergillus oryzae (Abst.).
The thermostable FAD-GDH taught by Duefel for use in continuous glucose monitors would appear to be the thermostable FAD-GDH in the claims because the Aspergillus oryzae derived FAD-GDH exhibited 79% of activity after heat treatment for 8 days at 80 °C under dry conditions, has the claimed substrate specificity (<0.5% reactivity toward maltose), exhibits a molecular weight of 76 kDa and is an FAD-GDH from Aspergillus oryzae, meeting all the characteristics for the thermostable FAD-GDH in the claims save for Duefel being silent on the optimal activity pH for the FAD-GDH and having different assay parameters for their thermostability test.
Bak II and Bak III are evidentiary references relied on for disclosing the pH optimum of the Aspergillus oryzae FAD-GDH.   Bak II confirms that the glucose dehydrogenase (GDH) being investigated is the Aspergillus oryzae FAD-GDH because Bak II discloses that the Aspergillus oryzae GDH contained 1 mole of FAD as prosthetic group per mole of enzyme (Abst.).  Bak III discloses that the pH optimum of the Aspergillus oryzae FAD-GDH is a pH of 6.5 (Abst.).  Hence, the Aspergillus oryzae FAD-GDH disclosed by Duefel has a pH optimum of 6.5 as disclosed by Bak and meets the characteristics delimited in claim 8 of having the claimed substrate specificity (<0.5% reactivity toward maltose), the claimed pH optimum (6.5) and the claimed molecular weight (76 kDa).
Duefel does not perform the thermostability tests set forth in claim 1, i.e. (a) retaining about 60% or more of the initial activity over a period of 1 week when retained at about 37-40 °C in solution when retained at a pH of 7.4, (b) retaining about 40% or more of the initial activity over a period of 2 weeks when retained at about 37-40 °C in solution when retained at a pH of 7.4, or (c) retaining about 30% or more of the initial activity over a period of 3 weeks when retained at about 37-40 °C in solution when Therefore, with the showing of the references, the burden of establishing non-obviousness by objective evidence is shifted to Applicants.  See MPEP 2112(V) which states: “[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on "inherency' under 35 U.S.C. 102, on "prima facie obviousness' under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same" and “The burden of proof is similar to that required with respect to product - by - process claims.” Quoting In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (itself quoting In re Best, 562 F.2d at 1255).
Hence, the thermostable FAD-GDH taught by Duefel for use in continuous glucose monitors would appear to be capable of (a) retaining about 60% or more of the initial activity over a period of 1 week when retained at about 37-40 °C in solution when retained at a pH of 7.4, (b) retaining about 40% or more of the initial activity over a period of 2 weeks when retained at about 37-40 °C in solution when retained at a pH of 7.4, or (c) retaining about 30% or more of the initial activity over a period of 3 weeks when retained at about 37-40 °C in solution when retained at a pH of 7.4 because the FAD-GDH taught by Duefel exhibited 79% of activity after heat treatment for 8 days at 80 °C under dry conditions, has the claimed substrate specificity (<0.5% reactivity toward maltose), the claimed pH optimum (6.5) and the claimed molecular weight (76 kDa) and is an FAD-GDH from Aspergillus oryzae.

Duefel does not specify the length of time for the continuous glucose monitoring; however, a person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the continuous glucose monitoring to be for about two weeks in view of the teachings of Guttman.
Guttman teaches continuous glucose monitors (i.e. biosensor) ([0063-69], [0260], [0282-3]; p. 244, claim 29) comprising an FAD-GDH enzyme and a mediator immobilized on an electrode [0063-9] wherein the biosensor is configured to continuously monitor the subcutaneous glucose in the subject for a period of up to two (2) weeks ([0067-8], [0283]; p. 244, claim 32).  Guttman teaches that the method for measuring the glucose concentration comprises bringing a sample containing glucose into contact with a glucose sensor (i.e. the sensor is contacted with subcutaneous physiological fluid or interstitial fluid [0054], [0069]), applying a potential to the electrode ([0436], [0438], [0440], [0442], [0444], [0446]) and measuring the response current [0069].
Hence, a person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the continuous glucose monitoring Aspergillus oryzae FAD-GDH enzyme and a mediator on an electrode, configuring the biosensor to continuously monitor the subcutaneous glucose in a subject for a period of up to two (2) weeks and measuring the glucose concentration of the subject’s subcutaneous physiological fluid or interstitial fluid by applying a potential to the electrode and measuring the response current to obtain the glucose concentration as taught by Guttman because Duefel teaches that their Aspergillus oryzae FAD-GDH enzyme is thermostable and teaches using it for continuous glucose monitoring; therefore, claims 1, 8-10 and 20 are prima facie obvious.
Regarding claim 3, a person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious that recalibration of the glucose monitor necessitated by the thermal degradation of the enzyme would not be required with a thermostable enzyme; hence, a continuous glucose monitor using the thermostable Aspergillus oryzae FAD-GDH enzyme taught by Duefel would not require recalibration; therefore, claim 3 is prima facie obvious.

Response to Arguments
Applicant's arguments filed 7/30/2021 have been fully considered but they are not persuasive.  Arguments of the Applicant’s Response on pp. 8-12 regarding the objections and rejections under 35 U.S.C. §§ 101, 112(b), 102(a)(1) and/or 102(a)(2) and 103 are moot as the rejections have been withdrawn, or in the case of the .
Because the rejection under 35 U.S.C. § 103 set forth above relies on Duefel, Applicant’s remarks regarding the Duefel reference on pp. 11 are addressed below.
Applicant argues that “In order for the skilled artisan to recognize that Duefel teaches that the GDH can be used in continuous glucose measurement, Duefel would have to at least demonstrate enzyme stability of GDH in liquid state, not dry state, over a prolonged period of time.” (emphasis in original).  This is unpersuasive because not only does Duefel teach that the Aspergillus oryzae FAD-GDH enzyme is very thermostable (79% of activity was maintained even after heat treatment for 8 days at 80 °C under dry conditions), Duefel also teaches that the enzyme exhibited stability in liquid when maintained in temperature controlled water baths for up to 12 days [0165] and, most importantly, Duefel specifically teaches the use of the enzyme for continuous glucose monitoring [0098].  Hence, Applicant’s argument is unpersuasive that somehow a person of ordinary skill in the art would have discredited Duefel’s teaching and concluded that the FAD-GDH taught by Duefel could not be used in a continuous glucose monitoring application.

Conclusion
No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Trent R Clarke whose telephone number is (571)272-2904. The examiner can normally be reached M-F 10-7 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/TRENT R CLARKE/           Examiner, Art Unit 1651                                                                                                                                                                                             
/DAVID W BERKE-SCHLESSEL/           Primary Examiner, Art Unit 1651